ITEMID: 001-95345
LANGUAGEISOCODE: ENG
RESPONDENT: MKD
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF TRPESKI v. "THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA"
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1944 and lives in Skopje.
5. He worked in a company for production of chemical products (“the employer”).
6. On 8 February 1993 a second-instance commission of the Pension and Social Insurance Fund (“the Fund”) declared the applicant completely and permanently incapacitated due to a work-related eye-disease. On 30 April 1993 the applicant's employment terminated ipso jure. On 4 June 1993 the Fund determined the amount of his disability pension.
7. In other proceedings that ended with the Supreme Court's decision of 6 July 1995, it was established that the applicant had contracted a work-related eye-disease.
8. On 4 April 1994 the applicant brought a civil action against his employer requesting the then Skopje Municipal Court to award him compensation for the pecuniary and non-pecuniary loss sustained as a result of his disease.
9. On four hearings listed between 22 April 1997 and 11 November 1998 the applicant specified his claim, submitted new evidence or requested additional expert examination.
10. On 6 April 1999 the Skopje Court of First Instance (“the first-instance court”) dismissed the applicant's claim finding that the damage to his eye was to be regarded as a disease and that the employer could not be held responsible for the applicant's disease. It based its decision on a range of evidence: the expert report of the Forensic Institute of 6 April 1995; its supplement of 25 December 1995; the oral evidence of the Institute's experts produced on a hearing of 19 February 1998; the statements of two co-workers and a physician working with the employer. On 5 April 2000 the Skopje Court of Appeal quashed this decision instructing the lower court to obtain an alternative expert opinion from a hospital since the Institute's experts were not eye-disease specialists.
11. On 8 February 2002 the first-instance court dismissed the applicant's claim again. The alternative expert examination confirmed that the damage to the applicant's eye could not be regarded as work-related. On 5 June 2002 the Skopje Court of Appeal dismissed the applicant's appeal.
12. On 28 October 2002 the applicant lodged with the Supreme Court an appeal on points of law (ревизија) which was dismissed by a decision of 22 October 2003. This decision was served on the applicant on 5 December 2003.
VIOLATED_ARTICLES: 6
